85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronnie A. TORREZ, Plaintiff,andNathan H. Hall, Plaintiff-Appellant,v.STATE OF CALIFORNIA;  Pete Wilson, Governor;  Youth andAdult Correctional Agency;  Craig A. Brown, Undersecretaryof Youth and Correctional Agency;  California StateDepartment of Corrections;  James Gomez, Director,Corrections for the State of California, Defendants-Appellees.
No. 95-16597.
United States Court of Appeals, Ninth Circuit.
Submitted March 13, 1996.*Decided May 8, 1996.

Before:  THOMPSON, KLEINFELD, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Plaintiffs appeal from the order of the district court granting summary judgment to defendants.   This appeal presents the same issues decided today by our opinion in Syrovatka v. State of California, No. 95-16188, --- F.3d ---- (9th Cir.1996).


3
Accordingly, for the reasons stated in Syrovatka, the judgment is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3